                                                                                                                                 CLERK'
                                                                                                                                      SAOFFICEU.S.DISX COURT
                                                                                                                                        T ROANOKE,VA
     ForClerk'sOftkeUsc                                                                                                                     FILED
    Jtldge      Rec'd                                                                                                                    #.0V 15 2919
      U
                                                                                                                                        JULI C. DLW C-lVRK
                                               IN THE UNITED STATES DISTRICT                                                       DY:            .
                                               CO URT FOR THE W ESTERN DISTICT                                                                (
                                                                                                                                              Jutpt       L
                                               O F V IRG INIA

     ForusebyinmatesfilingacomplaintunderCIVILRIGHTS ACT,42U.S.C.:1983
                                                                                                                      '
                .
   Josey Ray Edwardj                                                                                             613003247
     Plaintifffullnam e                                                                                              Inm ate No.
     v.                                                               CIVIL ACTIO N NO .                        7:19CV00713

 J
 -IIJC (ltjx T       .
                     awwfibtà)w! .
     oeféndanf(:)'f lnar-
                                 ,.'                                                 .. r
                                                                                        -t,)r-.-f
                                                                                                h-y''v
                                                                                                     .w
                                                                                                     - - ''--''---.--                         '.,'- --
                                                                                                                                                                   --...
                                                                                                                                                                       ..
                                                                                                                                                                            . - - - .. -




****************@*A**w#@**@******************@******#*******@***H ****@***********@*******@#**************@****


                                                                      '


             A.currenttacil
                          i
                          tyandadd/ess:                      .
                                                                                             f .   lu ')'
                                                                                                        Au v
                    tô
                                                         att.)j
                                                              y
                                                .
                                                                 .        ,
                             .
                             ks            s t.#.f.otö ly'    -                                       r. A. ôç
              B. W here did this action take place?                                               4       ''-'v - -                           .

                    Have you begun an action in state orfederalcourtdealing w ith the sam e
                    facts inyplved in this com plaint?                                   '
                                  Yes                                No

                     Ifyouranswerto A is Yes,answerthe follow ing'
                                                                 .

                             1.Cqkl1-
                                  - s-..zS()
                                           -t
                                            ''
                                             ss
                                              l-ct'
                                                  io'
                                                    k
                                                 ...-.
                                                                              '
                                                                              .
                                                                                  z'uf   .   $Ju-h$-'
                                                                                              .     d,.
                                                                                                      s.91,ly
                                                                                                   .. .     -.'.
                                                                                                               n4
                                                                                                                'tk.
                                                                                                                -.
                                                                                                                   .
                                                                                                                   ? u-aL-ul
                                                                                                                      -    ,
                                                                                                                           :
                                                                                                                          .. -    . .     .   . -...   . u-.   .   ..
                                                                                                                                                                        ,
                                                                                                                                                                            - ...   - .- . .
                                                                                                                                                                                            s-.
                                                                                                                                                                            .. .     . ..
                                                                                                                                                                                        .
                         '                                   '
                             2. caseNumber.7 tSA' t
                                                  'A)tba'nï.
                                                         '
                                                           'A                                              .                                              -                 '
              D. Have you filed any grievances regarding the facts ofthis com plaint'?

                      A yes                                          No
                    1. lfyouransweris Y6s,indicate the result'
                                                             .
                         '                                                                                                                        A                             >
                             x.  $         '
                                           h
                                                    cowi.tosoo k
                                                         ,
                                                               w.                                         'uokm                  k.x. . ' 1 '
                                                                                                                                            $

                    2. IfyUuransw eris No,indicate w hy:
                                      .f                     .
                E. StatementofClaimls):Statebrieflythefactsinthiscomplaint.Describewhat
                   actiontslieachdefendanttookinviolationofyourfederalrightsand includethe
                         relevantdates ànd places.Do .
                                                     notgive any legalargum ents orcite any cases
                         orstatutes.lfnecessary,youméyattachadditionalpagels).Pleasewrite
                         Iegibly. .

                Claim //1-àupportingFacts- Brieflytellyourstorywithoutci
                                                                       ting càsesorIaw:
               .v2              .'       j    >--.
                     .          )




                                                                                                             '       '        <'N
                                                     .                 '                                                             .   .- u - . . >
                                     .                             .
               Claim //2 - Su#-porting Fàctï.- Brieflytellyourstory'withèutuci
                                                                            .tin'
                                                                                g-ca'
                                                                                    sàsof'l
                                                                                          .aw;




                                .' ,



      F. state whatréliefyw see rbm thé coud.M ake no Iegalargum ents and cite q'
                                                           .   .           .

               casesorstiiu
                          'tes.
                            '

                              'i (ksk                    (aws
                                                            h.h'
                                                               o%tcswï.
                                                                     .c .jcttcfw-uw '''twoaox/'
                                                                                              tô'
                                                                                                m ( )(
         T/
         j
           -mfucq-r, tto.owu otlar,è(&ks-t,ïwvvh'
                                                -W i (xxshcoo ok 15%:-:1*Cosàa
''
     y..!
       V   c'(5t. >- --wr           ' 0 = h 6rq r ..                        -e'
                                                                              Btàotb
      km.faailue()' ' .
          G. lfthiscasegoestotrialdoyourequestatrialbyjul
                                                        -y? Yes .
                                                                -A                                      No
               lfIam released ortransferred,Iunderstand itis m y responsibility to fm m ediately
               nptify the coud in writing ofany change ofaddress afterIhave been released or
               transferred.orm y case m ay be dism issed.

 -    -
          o.g:j-Eg  $--R
                 -t ,  '
                       .                     ...
                                               $.        .S!GN3%TURE-
                                                                    :-'-.''. ...i ,e        .
                                                                                                .
                                                                                                    .            .
                                                                                                                     ---
                                                                                                                         .
                                                                                                                             -w
                                                                                                                               u
                                                                                                                              . .
                                                                                                                               . .



      VERIFICATION:           r
      1,   -     *'
                  :Y'
                    o ee                        it-y-
                                                    xli.
                                                       s                   ,sttetatIamtheplainti
                                                                                               ffinthisactionandI
      know the conte tofth above com plaint'  ,thatitis true o l own knowledge,exceptasto those
      mattersthatare stated to.be based orjinformationand belief,and as to those matters,Ibeli  eve
      them to be true.1furtherstate thatlbelieve the factualassertations are sufficientto supporta
      claim ofviolationofconstitutionalrights.Further,lveri fy thatlam aware ofthe provisions set
      forthin28 U.S.C.j1915thatprohibitan inmatefrom filing aci
                                                              vilactionorappeal,iftbe prisoner
      has,on three ormöre occasi
                               ons,while incarcerated broughtan acti
                                                                   on orappealin federalcoud
      thatisdismisse'
                    d'onthegroundsthatitwasfri
                                             volous,malicious,orfail
                                                                   edtostatç aclaim upon
      whichreliefmay.begranted,unlesstheprisoneri
                                                simminentdangerofseriousphysicalinjujy.I
      understand thatifthis compl ainti
                                      s dismissed onany ofthe above grounds,Imay be prohiblted
      from '
           tiling anyfuture acti
                               onswithoutthe pre-paymentofthefiling fees.l'decl
                                                                              arq underpenalty of
      perjurytheforejbingtobetrueandcorr:ct.
      DATED: . ï%'                           ot            SIGNATURE:                ' ''                --.
'
                                '
                                                                                                                                                                                                    '                                     .
                                                                                                                        .
    y                                                                                                                                           #                                                                                     -
                                                                                                                                                                                           %




                                                                   j                      u
                                        -

                                            QLK.
                                               kj!
                                                 <% -g-   '                                                                                                                                                                          .
            .
                                        .                                                                 .
                                                                                                                    ,
                                                                                                                                                C-ku.
                                                                                                                                                    -
                                                                                                                                                    '
                                                                                                                                                    yh-itu..k1t.
                                                                                                                                                               : 7 ,.ï% ûo-bön tq     .
                                                                                                                                                                                          .
                                                                                                                                                                                                            .




                                        Q .t'ls tV :.
                                                    -2 ,1mt.u' à
                                                               '-  -- -



                                c   tnk'
                                       xtfW ur-1lFv--
                                                   1(zW

                                                                   !.
                                                                    ç)-.'u.   .
                                                                                  .
                                                                                                                                                                      '                    5k                                   -1
                                                                                                                                                                                                                        *
                                                                                                                            '                                                     .
                                                               .    .




                                   ks      koq - ksovtz..ck ui mutw k1, k
                                                 Ge                                                                         -                           -                 .                                         .                .' -, --
                                                                         kj                                                         .


                            f
                            n-
                             tx - '-.0.
                                      4,u-cot bs
                                               ot                                                               .


                            .
                                        )--.'t-Ac,
                                                 < o-
                                                    kè
                                                     .-L-..(,w.
                                                              -
                                                              0 ',w,spe1.
                                                                        -% .$-.z
                                                                               7 k-
                                             .
                                                  : mclm,
                                                      , ).
                                                         %..
                                                           ?$
                                                            .-y-
                                                               kw-
                                                                -woo--
                                                       -k > mbzsn-
                                                               - f1' k
                                                                   ,.klmx
                                                                        .ue?a
                                                                            .;-
                                                                              Vw
                                       swtéV.vT'
                            kwe .w A.-k,     e. -
                                                 ..T(.
                                                     s.khQ Lkc.. 1.
                                                          N.       .
                                                                       ,                       - - --




                             -       .-sskjA.yws1
                                                ,%A.'
                                                    u
                                                    wtaA. ûuA py zw.cxz .
                                                                        ,
                                                                        . .X'..,(
                                                                                ,
                                                                                1c.ko -
                                                                                  .
                                                                                  .-          .- --                                     .



                                                 p
                                                 -swylixzkru-
                                                            % çk-)--j-' - f.lu)x-
                                                                                -l k. -k
                                                                                       -h
                                                                                        '-
                                                                                         ss,
                                                                                           kh.
                                                                                             ,sp-,
                                      p-rktkmft
                                    jl'       s'ïo
                                                 .a,
                                                   zesxsk-wyz
                                                            ho- to,x,
                                                                    = ot                          -                                                                                                                 . ,es
                            '
                .




                                -lV          -
                                                      AvauX.
                                                      -
                                                           s
                                                           'Ap
                                                             -z,ê$-'. oXi.
                                                                 Tkzry mk wo ou xugu 1.m,.k.)go
                                                                                      '
                                                                                              ù                                                             .                                           -       s-ism
                                                                                                                                                                                                                                     ''
                                                                                                                                .
                                                                                                                                                                      '

                            l-ua L&                                       .      ,w .,w - sz(,. .io qw iwx.
                                                                              7L .                     ' Q iu1u
                                                                                                              - xxoo m--k .                         .           - -                                             .




r       .           '   '   Jks . k
                                  -oo û0.. v,-z=--t.zt
                                                 jw
                                                     '< '
                                                        ï
                                                        o.zk-.
                                                             %J , ,.
                                                                   J-O--.         - -
                                                                                                          /#N
                                                                                                                                ,
                                                                                                                                        -
                                                                                                                                            '                                 .
                                                                                                                                                                                      1.        .
                                                                                                                                                                                                *                   .
                                                                                                                                                                                                                                              -
                                3-$
                                  ,Vwkbawt --zm-ws--sk                                                                      - za.
                                                                                                                                w wXV--L0.
                                                                                                                                        -xa-
                                                                                                                                           k&A.f-ykku ?xzw.
                            '
                                i
                                N:                                 xk   ïs
                                                                         y kïo-ùv-
                                                                                 lkluwtl olt(-Q
                                                                                              E- Eut-ow-f
                                                                                                        -
                                                                                                        u..
                                                                                                          s-kzk-.Lf-
                                                                                                                   .sc- .
    -'          '
                                        %)
                                         - ex' u+
                                                1.c-#K'
                                                      v
                                                      k c,w Vc(
                                                              gaccc                                                                                                       w,ov -
                                                                                                                                                                               k-
                                                                                                                                                                                .-c%-ul
                                        ï zx o-o u.o-x
                                                     .-
                                                      :a c.
                                                          k ow k.k                                                                                               o--
                                                                                                                                                                   ck
                                                                                                                                                                    -tk+x                                                   '
                            '
                                1YI
                                w.wx-'
                                    -
                                     .s@ U-op-
                                             u.- --.'  . tV Vî? ï '
                                                                  LtwtQse-X .
                                z
                                ))t.
                                   kr&u.
                                       -ek , -tk
                                               -ks
                                                 -cp-,- ' .-v%.
                                                              ,
                                                              ak
                                                               4.. k- t-kx'yk-by                          .
                                                                                                                                                                              '



                                            .-
                                                 v eo-ts
                                                       --froç.ss-A
                                                                 .-.w                                                                       'wL...J bo-ko-
                                                                                                                                                         yx-f--jzk
                                                                                                                                                         ,       --
                                                                                                                                                                  :.p-c- ,
                            u o-
                               vc.l u).
                                      ko-
                                        #s.kqc
                                             koqx
                                                ,us- ïu
                                                      p-kws.JL-kooks-sx-us.
                                                                          b'ok
                                                                             h
                            ï
                            '
                            ltax-tA--h. ':wtéJ.kïùt'
                                                   .qff'
                                                       ,'
                                                        ox-
                                                          ï(,,
                                                             Juokk
                                                                 ,
                                                                 .
                                                                 k.c--s.-t0--osk.-z '     j
                                                                                                      '                                                                                                             L
                    k-w ks îsx:
                              -ss.%k.--fxl
                                         4o
                                          'wL
                                            z
                                            k...-,-
                                                  '
                                                  l--
                                                    uf
                                                     m-T.cat w -x s- ect
                                                              -                     -




         ko-
           ozkkfo-ko-zp-
                       ïoà.wyp-o-ufospes-s-wy--
        q;êrsJs- kcbA-.,1otcsT't     wu xoxk-,u g.uxy
                                                   .-u
                                                     -< f-
                                                     ,  -J.- - kmuo
        'z.7.m)qû:x.mwk o'  .
                            k op-:-  o.
                                     1
                                      sy-
                                        .wxt '.0-.A.-.. ua.vt
                                                            - -x-w,kuuk  -
                                                                                                                                   w N

            kom wço.s h .
                        9.= 4.o-kR'
                                  .,m -X'
                                        ve.%.
                                            ,.           .-                     .                                                             .             -
        tpo-k-.-
               $kr
                = 4.9b. V%.. ïL%q- hue-o.ol.sk-
                                             ..-ç
                                                s-.a-'
                                                     $k
                                                      =.-.
                                                         -.-'
                                                            t&)xlx<q
        b-q-fj-t-
                kb-l
                   k-àl.isa:
                           -!
                            -tcc
                               -
                               .tzoxv
                                    -lkuooo% 2ow,    < kktx/-ok. c-owklkwo
               t-t,.V.                                                                           .           - --                                 . ..
         tîs
           o$1 .uuo - k gcàuk csQh7ctiksb-s.
                                     - -   rw-.
                                              oemckv
                                                   -s-s-- .z .-s
                                                               ob s,
                                                                   ...,t Vuc,v
                                                                             -tz-
                                                                                .o
        l
        xw %.i'
              ktsl- ca-s tt>tlzv-otestx                                                                                       .



        .
        i
        q-j4>-?=ut-
        :7
                  t-'
                    k-oaùl-T.s--ç.xtïo.
                                      %>-.
                                         -- Voe-)-,
                                                 q
                                                  w
                                                  ....x1J= t,>-)
                                                              î'                                                      '                  ,y

                             -       gszh
                                        -ta'
                                           s                                 ta- u0
                                                                                  -oko -cz.--'
                                                                                             .sJQ                                 po-lb-
                                                                                                                                       > > U,
        U.
         p-
          jl4fjûfuv.
         c,l-/-A-u-wk.cskw&-ko. '
                                >-W-.s2.$.
                                .          w-J-o.
                                                bo .. - .
         u)> t
        -l      l-ctN.
               ''    >,.
                     .  >.
                         kc-kykz
                               y-o-
                                  kk
                                   .'
                                    uô-L-ç.-w'
                                             k.,
                                               - %uv, .
                                                      zockt-,,l4.
                                                                uts
                                                                  -,
                                                                   .
                                                                   --t
                                                                     A
                                                                     ..
                                                                      -kuut
         )x-..=.'vh.%x(uy..,,-.
                              vactxow . J-f  ou> wùwkyo-, ç.(u
                                                             --V.--nos
                                                                     uy-tw%                  -       -



        ïk- y/u#N é'o-kuk u,xQ tu-v-jç
                                     .w.p..
                                          e
        /
        -
        !
        :-
         ;
         7
         -(
          -
          2
          8-
           bklil
               '
               -awsr-.-.
                       -
                       ,k,?-- -.
                               ?-ï.
                                  s-
                                   t-.
                                     u(-qu.'
                                           1h
                                            ..w-ty-J,
                                                    ?-
                                                     z-r
                                                     , --ç0-/
                                                            -
                                                            .
                                                            -.J.
                                                               ?k #.
                                                                   --- 1,
        ë       -        zl ....'> 10
        'o-;1 lzwtk- ùk-Kk       -  --osQ sri zss
                                                . xsï.skok-
                                                          ..
                                                           -..-- 'js-
                                                                    k.a                 .-                            -
                                                                                                                                                   .   ,-

        13):stctss.,.wox.    ca-utxs-
                                    ouzk-s
                                         .'
                                          ax..s-ç.
                                                 uq.
                                                   sr-u,
                                                       w-y.yo..
                                                         .
          )''2(txuX LG' kJwo ï.
        $>.
        .-               -     &V-kw Vw -.s'
                                           -
                                           t
                                           w;
                                            .-zu.
                                           - .  w.s-.v-k - '-k'
                                                 -            u
                                                              ç-
                                                               ksw
                                                                 '
                                                                 k
                                                                 o Qwîç'w s
    '   4.ï
          .xwky  3t(
                   o.-h
                      ,,w o,  ktsotNTàasfyso--yuh       -u
                                                         s-o-o.
                                                              w . z skptqxl-osa.ow-k.-ou                                                 .



        .ul uw
             t-s-çuk-o-al-wjk,  t
                                =wkJz.    x.k)tatk.
                                                  tss-ex-%-  m l$
                                                                -----mezt
    '    t)-Lr)ïouwïLW <-
              .            oxk
                             ..s e-o-u& ç= -k-t.  o-ku
                                                     -
                                                      at--j-.'.wo-sy-v-
                                                                   -
                                                                       uyx.-u-b--à%
                                                                       .- ..-
                                                                                   -'
,
        :p.)-
        ...  y.uk.
                '..)o-k. -ttu% ï                  ' '!sb sm qhk $< cx LA'
                                            0kswkks                          L A-, = o,  k       .   -   -   .- - ,       ,         -



        k.-V ù-p     ='t)--%$.
                      h.     ..ks-tu o.1.-'.k-
                                    u,       ho.xCuuxzxt
                                                       %
                                                       -- tïu-
                                                             wï=%.--k-
                                                                     ,>w-%t'ux
                                                                             ox
                                                                              -s..'
                                                                                  -y=
                                                                                    k,su
                                                                                       -oa                                        . -



         Swçoxcxul-îr
                    swïsv.
                         -.
                          -
                          zth$-)r4.ptu
                                                                         .       '                                                                                                               n
                                                                                                                                                                                     '                  j
                                                                                             ,




                            9.y.
                               j-?tt
                                   -xk
                                     .=
                                      't,
                                        '$'
                                          -kqo-k,.q.x--'-w-x
                                                           -
                                                           % ruo-kw . %
                                                                      ..-.yokw
                                                                             .                        ,



                .
                        '
                            zqcljtu-wktj-k
                            >
                                         .w,st.
                                              & .-l-
                                                   k.-tu-r-tkl-u-
                                                                t'.clzlol,,/ td
                                                                              ou.l                                                     -
                                                                                                                                                                        '
                                .                                                    ,   .   .                e- .w                                             ,
                             kks' ùo, tt,(v lpkv tb.gl.
                                                      -.ao-
                                                         - s-fp4 k-.vxk .--.- taotu                                                                                 .




        .
                                Au.+ %o-,
                             tuz.           I-
                                            c-
                                             ** U*'*-
                                                        . l
                                                        . - * * Y
                                                        W
                                                                      -'     .                                        - -'-
                                                                                                                              ,
                                                                                                                                                    .
                                                                                                                                                                                         '



                            2.
                            .AA -gk.
                                s     zsyttf-uz
                                              Sba-sxwk.s- = -xjc
                                                               --ukzuop
                                                                      ,-k Iwt,ok
                                                                         -                                                         .            -   -.twowt-.
                                                                                                                                                                        -



                            t,w z.v - 3osk-j9.-
                                -              xx ,---
                                                    cxa,k-u-otu k-




                            kaoemtxcq?
                                     ,
                                     k lcaîq                                                                                                                        .                           - -.-
                            =
                            %,-s -=
                                  tt,
                                    jLtkttkk
            .
                                                                                                              .                    :                    '




                            + /ewi-V-> -:
                                    .-  i-
                                         f-u
                                           iw(s(X'
                                                 o '                                                               '                                            '
                            Lavat
                                lx
                                 k.j
                                   o.-lluïkoAtuka- Qw
                                  ..     -
                                                    ,
                                                    -kc
                                                      tL%- X
                                                           .
                                                         kt5
                                                           -L
                                                            x-l                                                                   ..
                                    (N
                                     ,t3xq3,n                                                                                                                           -
                             f--œfl-v (
                                      ,-ot7
                            ;-qzp-kl
                                   o -k-l %q5
                                            -6


    .                                            '                                                                                                                                            .u- . -   -. -   '   ..- ..
;
.
                                                                                         .
                                                                                                          .                                    .-                           -   --   >   >                                  J
                                                                                                                                                                                '
                                                                                                               j
                                         .                   l                                                                                                                           ..

                                                                     .                                                                     '
                                                                                                 ..
        '
                                                                                                 .                                                                  q




                    .       .                J                                                                                                                                                                         'k
                              '

               %t
                .',<
               ..  -          $t -k
                                  -.&osczo                                                  -
                            h          .     ,
        k).                                          Oxsl-h-r
                                                       -
                                                                      .

                                                            kkom1)%.-1..tqo.
                                                                           u-o al's
        l
        '
        W ko.-t
              k--
                h'
                 ...tsew
                       --
                        y

          % x#o..gAs
        9..        Lxo-u.:
                        -..e
                           .z-
                             -')                 '
        t7oxcuy
             >u oj.
.       &o-
          w-s-
             tzys  tY-C.x-k'
                j.o-       kl.j
                              .q-
                                l.
                                 xk.oç.ov
                                  +
                                  --    x) bwl à
                                               kkxl-
                                                   tv
                                                    'y,
                                                      ----.--------
                                                       -                                        .''
        b-
         t=-
           cvo-tkuggm
                    -i-
                      o%-,
                         -oj-aJp-%-s=
                                    Vk6-w4o-
                                           -?x
    .
           t.
         '*-o
            ---x--
                 'vs
                   -.
                    W *-%c
                         .c.
                           ,,-V
        îp--xzkCs-kn-
                    s
        -1b-sk%io -k>-->
                    -  ' os
                        - -




         zcovtv L-
                 .
                 l-
                 -1.-o-t
                       1                                   .
                                                           y- - ft         . . ..- - ,,
                                                                                      ,.
                                                                                       x.   ,
                                                                    UMYV

                  .                 <î
                                     C
                                     1
                                     w7
                                      ----
                                         ::::
                                         c  .j
                                             ;!
                                              4r
                                               q-
                                                r
                                                y.
                                                >-i
                                                  .
                                                  k
                                                  f
                                                  -t.j-
                                                      t
                                                      :
                  o                     >
                                        2          O v-
                                                     = @G
                                                   1           =
                                    G      G- w                    M )
                                        == =                       Ra
                                        > c
                                        X -
                                          u  .
                                                                   V;
                                                                   s
                                                                   - '
                                                                   =
                                                                   ' - *.
                                        U
                                        .
                                          x                        0




             U        C0
                           CL
10
 j **
   - %
 .***z
E.%          D-
             o/   A D
                           LZA
ya.          -     CJ
1.z.
.V
1zt
  .l .
             F    6'
                  O        ND
                           to
Ch
:1
                      O
L.
Q1
                  r        e r
                           C
/
l
 k
 *
 u
 -
 .
#
#
         Q                 0&.
                             c
                               ..
;
-
ww                              .
                           en

                  A-
             tf-l Nm
             c
             .
             O




                                                         TI
                                                          O
                                             %v.       c  <
                                                       to ?n
                                                       >o
                                         œ

                                        (d1
                                        x          '       v
                                        Q
                                        =                 . '.
                                        o          .




                                                   t.
